DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on June 14, 2022.

3.	Claims 1-20 are allowable over the prior art of record. 
4.	 The following is the Examiner's statement of reasons for allowance:
The closest prior art, 
	 The closest prior art US Patent No. 9, 971,352 discloses  a method for controlling an autonomous vehicle comprising determining, via the at least one controller, a first vehicle pose based on the first sensor readings. The first vehicle pose includes a first location and a first orientation of the vehicle. The method additionally includes receiving, via the at least one controller, second sensor readings from a second group of respective sensors of the plurality of sensors. The method further includes determining, via the at least one controller, a second vehicle pose based on the second sensor readings. The second vehicle pose includes a second location and a second orientation of the vehicle; wherein the first localization algorithm includes a visual odometry 3D pose estimation and the second localization algorithm includes a LiDAR odometry 3D pose estimation.  
 	The closest prior art fails to disclose:
 “determine a reference pose of an object in a coordinate system of a map of an area based on a three-dimensional (3D) reference model representing the object;
determine a first pose of the object at a first time at a first object location with respect to the coordinate system, the first pose determined based on the reference pose and sensor data collected by a sensor at the first time; and
determine a second pose of the object at a second time that is after the first time at a second object location with respect to the coordinate system, the second pose determined based on the reference pose, the first pose, and sensor data collected by the sensor at the second time..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661